Citation Nr: 1141842	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to August 1960, from May 1961 to August 1961, and from June 1962 to September 1962.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Fargo, North Dakota (RO).  

The Board notes that the RO has adjudicated and certified to the Board the issue of entitlement to service connection for tinnitus, along with the issue on appeal.  However, in his October 2007 substantive appeal, the Veteran clarified that he did not file a claim of service connection for tinnitus and that he did not report that he had ringing in his ears.  Therefore, the Board has no jurisdiction over this claim and the issue is not for appellate review.


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 

(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for bilateral hearing loss.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the disorder at issue.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He attributes his hearing disorder to acoustic trauma sustained from aircraft engine noise.  Specifically, he claims that he served aboard an aircraft carriers and his administration office was located on the first deck under the flight deck.  He reported that he was daily exposed to significant noise from the flight deck, specifically jet engine noise, approximately 9000 launches and recoveries.  He contends that he recognized his decrease in hearing acuity after separation from service and he was first seen at the Dakota clinic for a hearing test in 1967 or 1968, at which time he was found to have bilateral hearing loss.  The record reflects that the Veteran made an attempt to locate this test, but was unsuccessful in obtaining the record.

Historically, the Veteran served on active duty in the Navy from September 1956 to August 1960, from May 1961 to August 1961, and from June 1962 to September 1962.  His service personnel records reflect that he served as a Yeoman aboard the aircraft carriers, USS SARATOGA and USS ESSEX.

The Veteran's service treatment records are negative for any complaints, symptoms, or diagnoses of bilateral hearing loss.  His September 1956 enlistment examination shows no abnormality regarding his hearing acuity on whispered voice testing.  An August 1960 medical examination report and an August 1961 medical examination report showed that the Veteran's hearing was normal on whispered voice testing.

His separation examination, performed in August 1962, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
/
0
LEFT
10
5
5
/
10

An August 1973 letter from J.R., M.D. stated that an audiometry test demonstrated bilateral high tone deficit.  It was also noted that on physical examination the Veteran had a few minor problems that he had learned to live with including the high tone hearing deficit. 

A private audiology clinic report dated in 1978 noted hearing loss from noise exposure while in the Navy and an uninterpreted audiometric chart was attached to the report.

In a February 2006 VA treatment report, the Veteran stated that he served in the Navy aboard a carrier and was exposed to a lot of loud noise.  He stated that he had hearing loss since that time.  In September 2006, the Veteran underwent a VA audiological examination.  The VA examiner stated that the Veteran's claims file was reviewed.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
60
LEFT
30
30
40
50
55

Using the Maryland CNC word list, speech recognition was 90 percent, bilaterally.  The Veteran complained of trouble hearing women and children.  He reported military noise exposure from aircraft, hanger, runway, ground support equipment, and ship noises.  Post service, worked in an office and had recreational noise exposure from hunting.  The diagnosis was bilateral mild to moderately severe sloping sensorineural hearing loss.  Based on this examination, the criteria for a current hearing disability for VA purposes has been met.  38 C.F.R. § 3.385.  The examiner noted that the Veteran's hearing loss was first noted on a hearing test in 1967 or 1968 when he was told that he had hearing loss.  The examiner opined that "it is less than likely that the [V]eteran's hearing loss is the result of military service."  In support of this opinion, the examiner stated that a pure tone hearing 

test done in August 1962, shortly before his discharge from active period service, showed that the Veteran's hearing to be in within normal limits, bilaterally, and that all of his other examinations in the claims file listed his hearing as 15/15 on whisper testing.

In a September 2011 memorandum, A.G., M.D., stated that the Veteran's claims file and pertinent medical records were reviewed.  Dr. G. reviewed the Veteran's history of military noise exposure, as well as other private and VA audiology reports.  It was noted that the 1978 private audiogram showed a deficit highest at 4000 Hertz, approximately 40 dB loss; 20 dB loss at 2000 Hertz; and 25 dB loss at 8000 Hertz.  Dr. G. explained that in general, sensorineural hearing loss tended to have a greater threshold evaluation elevation at each higher frequency; however, exceptions to this generalization were noise-induced hearing loss in which the loss at 4000 Hertz was greater than it was at higher frequencies, as it was in the Veteran's case.  Dr. G. concluded that "it is therefore, at least as likely as not that the [V]eteran's service-related noise exposure contributed to bilateral hearing loss."  In reaching this conclusion, Dr. G. stated 

Hearing loss usually develops over a period of several years; therefore it would not be unusual to find normal audiometry on discharge from the military.  The audiometric evaluation reported by Dr. [J.][R.] in 1973 did indicate the loss in both ears at 4000 Hertz were greatest.  This is consistent with noise induced hearing loss.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran currently has bilateral hearing loss which was incurred during his active military service.  As for his reported exposure to noise from aircraft engine, the Veteran's service personnel records show that he served as a Yeoman aboard naval aircraft carriers.  This is consistent with the Veteran's contentions that he was exposed to significant 

acoustic trauma in service.  As such, the Board finds the Veteran's contentions regarding his military noise exposure credible.

In this case, a VA examiner and a private physician have offered contrasting opinions regarding the etiology of the Veteran's current hearing loss.  As noted, the private physician, Dr. G., has linked the Veteran's current hearing loss to his military service.  While Dr. G. relied upon the Veteran's reported history, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as an in-service exposure to noise or a gradual decrease in hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is further noted that while the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Moreover, Dr. G. stated that he had reviewed the claims file and pertinent medical records.  Dr. G.'s opinion was very well-reasoned and based on a thorough review of the medical evidence of record.  

The September 2006 VA examiner, following a review of the claims file, provided a contrasting opinion.  While the opinion was supported by a rationale consistent with other evidence of record, in formulating an opinion the examiner relied upon the fact that the Veteran's service treatment records were negative for hearing loss.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that although hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service).

Accordingly, the Board finds that the medical opinions of record, at the least, in relative equipoise.  Both opinions were consistent with other evidence of record.  While the Board's review of the Veteran's service treatment records fails to show in-service diagnosis or treatment for hearing loss, the Veteran is competent to report symptoms, as well as events to which he had first-hand knowledge.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt 

rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


